BlackRock Equity Dividend Fund (the “Fund”) Supplement dated December 15, 2015 to the Summary Prospectuses dated November 27, 2015 Effective January 1, 2016, the following changes are made to the Fund’s Summary Prospectuses: The section in the Summary Prospectuses entitled “Key Facts About BlackRock Equity Dividend Fund —Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Name Portfolio Manager of the Fund Since Title Robert M. Shearer, CFA 2001 Managing Director of BlackRock, Inc. Tony DeSpirito 2014 Managing Director of BlackRock, Inc. David J. Cassese, CFA 2011 Director of BlackRock, Inc. Shareholders should retain this Supplement for future reference.
